—Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered August 19, 1994, convicting defendant upon his plea of guilty of two counts of the crime of robbery in the third degree.
Defendant pleaded guilty to two counts of robbery in the third degree and, in accordance with the plea agreement, was sentenced to two consecutive terms of 2 to 6 years in prison. Defendant argues and the People agree that the imposition of consecutive sentences was illegal and that concurrent terms of imprisonment are appropriate for the crimes at issue (see, Penal Law § 70.25 [2]). Defendant seeks to have the judgment modified so as to provide for concurrent prison terms. The *940People, however, request that the judgment be reversed, defendant’s guilty plea be vacated and the matter remitted for further proceedings on the indictment. Inasmuch as the plea agreement reveals that the parties intended defendant to serve a total of 4 to 12 years in prison, we decline to modify the judgment by imposing concurrent sentences. Accordingly, the judgment must be reversed, defendant’s guilty plea vacated and the matter remitted to County Court for further proceedings not inconsistent with this decision.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is reversed, on the law, guilty plea vacated and matter remitted to the County Court of Rensselaer County for further proceedings not inconsistent with this Court’s decision.